Exhibit 10.02

 

FEDERAL HOME LOAN BANK OF NEW YORK 2012 INCENTIVE COMPENSATION PLAN

 

I.                             OBJECTIVE

 

The objective of the Federal Home Loan Bank of New York’s (“Bank”) 2012
Incentive Compensation Plan (“Plan”) is to motivate employees to take actions
that support the Bank’s strategies and lead to the attainment of the Bank’s
business plan and fulfillment of its mission.

 

The Plan is intended to accomplish this objective by:

 

·                  Linking annual cash pay-out award opportunities to Bank
performance measured by the Bank’s “Business Effectiveness”; “Community
Investment Effectiveness” ; and, “Growth Effectiveness” goals as well as
utilizing individual, department and group performance measures for certain
employees where appropriate and applicable;

 

·                  Establishing the goal-setting process as an effective reward
system so that employee monetary interests are related to and dependent upon
Bank performance; and

 

·                  Retaining top performing employees by affording them the
opportunity to share in the Bank’s enhanced performance.

 

II.              DEFINITIONS

 

A.           Bank: The Federal Home Loan Bank of New York, its successors and
assigns.

 

B.             Board: The Board of Directors of the Federal Home Loan Bank of
New York.

 

C.             Committee: The Compensation and Human Resources Committee of the
Board.

 

D.            Fiscal Year: The 12-month period used as the annual accounting
period by the Bank.

 

E.             Manager: The person to whom the Participant reports directly.

 

F.             Participant: An employee of the Bank as defined by the terms of
the Financial Institutions Retirement Fund who is exempt from the application of
the overtime provisions of the Fair Labor Standards Act and who is also selected
by the President to participate in the Plan.

 

G.             Plan: This Incentive Compensation Plan, as may be amended or
supplemented from time to time.

 

H.           Plan Year: 2012

 

I.                 President: The Chief Executive Officer of the Bank,
regardless of title, or his designee.

 

1

--------------------------------------------------------------------------------


 

III.                     ADMINISTRATION

 

A.           The Plan shall become effective upon fulfillment of the conditions
included in the resolution pertaining to the Plan adopted by the Committee on
March 14, 2012. Once such conditions are fulfilled, the terms of the Plan shall
become effective for the Plan Year beginning January 1, 2012.

 

B.             The Plan shall be administered by the President, subject to any
requirements for review and approval by the Committee that the Committee may
establish. The Committee shall keep the Board apprised of any amendments to the
Plan.  The Director of Human Resources shall be the President’s designee until
there is a written communication by the President naming other(s) to fulfill
that duty.  In all areas not specifically reserved by the Committee for its
review and approval, decisions of the President or his designee concerning the
Plan shall be binding on the Bank and on all Participants.

 

C.             While the President has the full power and authority to interpret
and administer the Plan, he will also have the following specific rights and
duties:

 

1.        To adopt, amend and rescind administrative guidelines, rules and
regulations pertaining to the Plan.

 

2.         To accept, modify or reject recommendations of the Managers to set
final awards.

 

3.         To interpret and rule on any questions pertaining to any provisions
of the Plan.

 

4.        To retain all such other powers as may be necessary to discharge the
duties and responsibilities herein.

 

Notwithstanding the foregoing, matters specifically affecting the President
shall be handled by the Committee.

 

D.            The President will be responsible for ensuring effective
communication of Plan provisions each year.  Each Participant will be given a
copy of the Plan document and of any schedule deemed necessary by the
President.  Material modifications or changes to the Plan will be documented and
distributed to Participants as soon as practicable.

 

E.              Nothing contained in this Plan shall be construed as a contract
of employment between the Bank and a Participant, or as a right of a Participant
to be continued in the employment of the Bank, or as a limitation of the right
of the Bank to discharge a Participant with or without cause.

 

2

--------------------------------------------------------------------------------


 

IV.           ELIGIBILITY

 

A.           Employees in positions determined to have a measurable impact on
Bank results and for whom incentive participation is consistent with competitive
practice may be eligible for participation in the Plan.

 

B.             The President will select annually, for approval by the
Committee, those positions which will be eligible for awards granted under the
terms of the Plan.  Eligibility may vary from year to year.

 

C.             Incentive compensation opportunity by rank and position is listed
in Schedule A, incorporated by reference, which may be updated annually or more
frequently, as appropriate.

 

D.            New employees deemed eligible for Plan participation will be
considered eligible immediately upon date of hire.

 

V.        INDIVIDUAL AWARD OPPORTUNITIES

 

A.           The President shall recommend to the Committee for its approval the
award levels which shall be used to calculate awards earned by Plan
Participants.

 

B.             Award levels shall be expressed as a percent of the base salary
of each Participant for that Plan Year.

 

C.             Each position shall have an assigned threshold, target and
maximum award opportunity level. The range of award opportunities for each Plan
Participant is included in Schedule A, which is incorporated by reference.  This
Schedule A may be amended or otherwise modified from year to year by the
Committee.

 

VI.       OBJECTIVE SETTING

 

The President shall from time to time recommend to the Committee Bankwide
performance goals that incentive payments to Participants shall be based upon,
either in their entirety or selectively.  Individual and/or group performance
measures and goals may be developed by Participants in collaboration with their
Managers. The Bankwide performance goals will specify target performance levels
as well as the achievement levels required to receive threshold and maximum
incentive award amounts. Target performance goal(s) reflect achievement of the
Bank’s budgeted performance. Maximum performance goal(s) shall be established as
goal(s) representing a “reach” for the Bank and/or the group or individual as
applicable. The Committee shall review and have final approval over the Bankwide
performance measures and goals for all Participants, including the President. 
Individual and/or group performance measures and goals for Participants other
than the President will be reviewed and approved by the participant’s and/or
group’s manager.  Changing the measures of Bankwide performance or changing the
achievement levels of Bankwide performance will require approval of the
Committee.

 

3

--------------------------------------------------------------------------------


 

VII.              OBJECTIVE WEIGHTING

 

Actual incentive awards under the Plan will be based on (i) Bankwide performance
results, and (ii) individual and/or group performance results, if applicable or
appropriate. The relative weighting of Bank performance may vary.

 

VIII.          PERFORMANCE MEASUREMENT

 

A.           Performance against goals will be measured as soon as practicable
following the close of the Plan Year.

 

B.             Group and/or individual performance, where applicable, will be
measured by each Participant’s Manager.

 

IX.                  AWARD DETERMINATION

 

A.           Aggregate performance of Bankwide goals, individual and/or group
goals, where applicable, will be used to determine the Participants’ awards. 
There will be no payout to Participants for Bankwide goals if results on all
Bankwide goals fall below the threshold level. Should the Bank not meet all of
its Bankwide goals, Participants who have attained at least an overall
performance rating of 3.0 will be paid an incentive award based on their
individual performance component.

 

B.             A Participant’s overall performance as rated in his/her last
performance evaluation must be rated at least a 3.0 in order to receive an
incentive payment. However, regardless of his or her overall rating, a
Participant with a written performance warning in his or her employment file who
does not also have corresponding documentation from his or her manager in
his/her employment file evidencing acceptable improvement in the Participant’s
performance prior to the payment of the award shall not receive any incentive
payment.

 

C.             Participants who are on official leaves of absence, paid or
unpaid, and who have an 1) executed 90-day follow-up performance evaluation (for
newly- hired Participants) or 2) annual performance evaluation for the Plan Year
shall be eligible to receive incentive awards for the Plan Year, payment of
which will be made when the Participant returns from the paid or unpaid leave of
absence if that occurs later than the payment of awards to other Participants.

 

D.                Recommendations will be made to the Committee regarding the
actual Bankwide performance and the associated level of payments as soon as
practicable following the conclusion of the Plan Year. Such recommendations
shall be based on achieved levels of performance, measured against the
performance objectives adopted for each portion of the award.

 

E.              Plan Participants, including the President, will receive a cash
payment of the award as soon as practicable after final approval by the
Committee.

 

F.              Awards earned may vary from the target award defined for each
Plan Participant according to performance achieved by the Bank, and where
applicable by the group or individual.

 

G.             Payments may vary from the assigned threshold, target and maximum
award opportunity level as indicated in Schedule A if the Committee determines
at the end of the Plan year that an adjustment to the schedule would better
serve the purposes of the Plan.

 

H.            Individuals who are hired during the Plan Year, but in no event
after October 31 of that year, to fill eligible positions will receive prorated
incentive payments based on length of time worked. To receive such payments, the
newly hired employee must have an

 

4

--------------------------------------------------------------------------------


 

executed 90-day follow-up performance evaluation and have received at least a
“Meets Requirements” rating. The final incentive payment will be calculated on a
calendar day basis.

 

I.                 If a Participant’s rank or assignment from one tier to
another as indicated in Schedule A is changed, the incentive payment may be
determined on a pro rata basis according to that portion of the Plan Year worked
in each eligible position.

 

J.                If a Participant is promoted and their incentive compensation
opportunity, as indicated in Schedule A, does not change, the incentive payment
may be determined on a pro rata basis according to that portion of the Plan Year
Participant worked in each eligible position.

 

K.            Incentive payments for Participants who are non-officers shall be
calculated using the base salary as of the end of the Plan year without regard
to prorating.

 

L.              If a Participant other than the President dies, the payment may
be awarded based upon the judgment of the Committee. The final payment may be
made after approval by the Committee following the conclusion of the Plan Year.
If the President dies, the payment may be awarded based upon the judgment of the
Board. The final payment may be made after approval by the Board following the
conclusion of the Plan Year.

 

M.         If, prior to the payment of an award, (i) the employment of a
Participant is terminated by the Bank or (ii) the Participant leaves the Bank
voluntarily, no incentive award will be made or payable under this Plan, except
in the discretion of the Committee (or in the case of the President, the Board).

 

N.            All incentive awards under this Plan shall be paid to Participants
on or before March 14, 2013; provided that, in the event the Bank shall be
prevented from calculating and paying such incentive awards by March 14, 2013
by any event, including specifically, but not limited to, (i) its unforeseeable
failure to receive any necessary approvals of its financial statements of the
Bank for the calendar year 2012 from its regulators or outside accountants in
sufficient time in advance of March 14, 2013, (ii)  the unforeseeable temporary
absence of Bank employees necessary to calculate such incentive awards by such
date, or (iii) any other event which the Bank may reasonably deem, in good
faith, to constitute administrative impracticability of the Bank to calculate
and pay such incentive awards by such date, the failure of the Bank to pay such
incentive awards to Participants by March 14, 2013 shall be deemed to be due to
administrative impracticability, within the meaning of § 1.409A-1(b)(4)(ii) of
the Regulations under § 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), should such provision of the Code be deemed applicable to the Plan
notwithstanding the provisions of Section X of this Plan, in which event, or in
any other event which may meet the requirements of such provision of
such Regulations, the Bank shall pay such incentive awards as soon as the
calculation and payment thereof shall be practicable, both administratively and
otherwise.

 

O.            Notwithstanding anything to the contrary contained above, payments
will be made to certain Participants who are members of the Bank’s Management
Committee on a deferred basis in accordance with the provisions of Schedule B
attached hereto.

 

X.  BINDING EFFECT AND AMENDMENT AND TERMINATION OF PLAN

 

No Participant shall have any legally binding right, whether by reason of
the     performance of services or otherwise, to receive any incentive awards or
payments under this Plan and nothing in this Plan is intended, nor shall it be
deemed, to confer upon any Participant any such legally binding right, the Bank
reserving and retaining the right, by its unilateral action at any time and for
any reason, to reduce or eliminate any incentive awards or payments and to
amend, modify or terminate this Plan.  All actions by the Bank pursuant to this
Section X

 

5

--------------------------------------------------------------------------------


 

shall be made in writing and shall be effective when approved by the Committee
or, in the case of actions affecting the President, when approved by the Board.

 

XI.                  CLAWBACK PROVISION

 

Any undue incentives paid to a Participant with a rank of Vice President or
higher based on the achievement of financial or operational goals within this
Plan that subsequently are deemed by the Bank to be inaccurate, misstated or
misleading shall be recoverable from such Participant by the Bank.  Inaccurate,
misstated and/or misleading achievement of financial or operational goals shall
include, but not be limited to, overstatements of revenue, income, capital,
return measures and/or understatements of credit risk, market risk, operational
risk or expenses.  The value of any benefits delivered or accrued related to the
undue incentive (i.e., the amount of the incentive over and above what should
have been paid to the Participant barring inaccurate, misstated and/or
misleading achievement of financial or operational goals) shall be reduced
and/or recovered by the Bank to the fullest extent possible. Participants shall
be responsible for the repayment of any such excess incentive payments as
described in this paragraph upon demand by the Bank.

 

XII.              OTHER PROVISIONS

 

The provisions of the Plan shall be governed by the laws of the State of New
York.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A

 

2012 Incentive Compensation Opportunity Table

 

 

 

Bank

 

 

 

 

 

Performance/Individual

 

Incentive Compensation

 

Ranking

 

Performance

 

Opportunity

 

President

 

90%/10%

 

20% (Threshold)

 

 

 

 

 

40% (Target)

 

 

 

 

 

80% (Maximum)

 

 

 

 

 

 

 

Management Committee

 

90%/10%

 

15% (Threshold)

 

Member

 

 

 

30% (Target)

 

 

 

 

 

60% (Maximum)

 

 

 

 

 

 

 

Key Vice President

 

70%/30%

 

12.5% (Threshold)

 

 

 

 

 

25% (Target)

 

 

 

 

 

50% (Maximum)

 

 

 

 

 

 

 

Other Vice President

 

60%/40%

 

10% (Threshold)

 

&

 

 

 

20% (Target)

 

Director of Compliance

 

 

 

40% (Maximum)

 

 

 

 

 

 

 

Assistant Vice President

 

40%/60%

 

7.5% (Threshold)

 

 

 

 

 

15% (Target)

 

 

 

 

 

30% (Maximum)

 

 

 

 

 

 

 

Sales/Calling Officer

 

35%/65%

 

15% (Threshold)

 

Responsibilities

 

 

 

32.5% (Target)

 

 

 

 

 

50% (Maximum)

 

 

 

 

 

 

 

Officer

 

40%/60%

 

5% (Threshold)

 

 

 

 

 

10% (Target)

 

 

 

 

 

20% (Maximum)

 

 

 

 

 

 

 

Exempt

 

25%/75%

 

2% (Threshold)

 

 

 

 

 

4% (Target)

 

 

 

 

 

8% (Maximum)

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

DEFERRED INCENTIVE COMPENSATION PLAN PROVISIONS APPLICABLE TO THE MEMBERS OF THE
BANK’S MANAGEMENT COMMITTEE

 

Definitions

 

The total amount of the incentive award (if any) under the Plan communicated to
Management Committee Participants shall be referred to in this Schedule B as the
“Total Communicated Award”.

 

The Total Communicated Award, if any, will be divided such that: 1) 50 percent
of the Total Communicated Award shall be referred to as the “Current
Communicated Incentive Award” and 2) the remaining 50 percent of the Total
Communicated Award shall be referred to as the “Deferred Incentive Award.”

 

Payment Schedule

 

The following illustrates how the Current Communicated Incentive Award and
Deferred Incentive Award will be paid:

 

Payment

 

Description

 

Payment Year

Current Communicated Incentive Award

 

50% of the Total Communicated Award

 

2013 *

Deferred Incentive Award installment

 

Up to 33 1/3% of the Deferred Incentive Award

 

2014 **

Deferred Incentive Award installment

 

Up to 33 1/3% of the Deferred Incentive Award

 

2015 **

Deferred Incentive Award installment

 

Up to 33 1/3% of the Deferred Incentive Award

 

2016 **

 

--------------------------------------------------------------------------------

*Payment shall be made on or before March 14, 2013.

**Payment shall be made within the first two and a half weeks of March in the
year indicated.

 

The Current Communicated Incentive Award at maximum shall not exceed 100 percent
of the participant’s base salary.

 

Payments of Deferred Incentive Awards In The Event of a Change in Control

 

If prior to the payout of all Deferred Incentive Award payments a Change in
Control event occurs (as defined below) then, in such case, the Deferred
Incentive Awards shall be inapplicable and all unpaid Deferred Incentive Awards:
(i) shall vest 30 days after the Federal Housing Finance Agency (“Finance
Agency”) issues its written approval of such a transaction and (ii) shall be
paid to the participants 30 days after the closing of the transaction.

 

For purposes of this section, “Change in Control” shall mean a “change in
control event” as defined in IRS regulations pertaining to Code Section 409A
which involves:  (i) the merger,

 

--------------------------------------------------------------------------------


 

reorganization, or consolidation of the Bank with or into another Federal Home
Loan Bank or other entity, (ii) the sale or transfer of all or substantially all
of the business or assets of the Bank to another Federal Home Loan Bank or other
entity, (iii) the purchase by the Bank or transfer to the Bank of all or
substantially all of the business or assets of another Federal Home Loan Bank,
(iv) a change in the composition of the Board of Directors, as a result of one
or a series of related transactions, that causes the number of directors of the
Bank elected by members of the Bank located in New Jersey, New York, Puerto Rico
and the U.S. Virgin Islands to cease to constitute a majority of the directors
of the Bank that are elected by members of the Bank (excluding, for purposes of
this clause (iv), non-member independent directors), or (v) the liquidation of
the Bank, provided that the term “reorganization” contained in this definition
shall not include any reorganization that is mandated by federal statute, rule,
regulation, or directive, including 12 U.S.C. Section 1421, et seq., as amended,
and 12 U.S.C. Section 4501 et seq., as amended, and which the Director of the
Finance Agency (or successor agency) has determined should not be a basis for
making payment under this Plan, by reason of the capital condition of the Bank
or because of unsafe or unsound acts, practices, or condition ascertained in the
course of the Agency’s supervision of the Bank or because any of the conditions
identified in 12 U.S.C. Section 4617(a)(3) are met with respect to the Bank
(which conditions do not result solely from the mandated reorganization itself,
or from action that the Agency has required the Bank to take under 12 U.S. C.
Section 1431(d)).

 

Payments of Deferred Incentive Awards in the Event Employment Ends After The
Current Communicated Incentive Award Is Paid

 

A. Retirement or Involuntary Termination of Employment Other Than For Cause

 

Participants who terminate employment due to retirement(1) or involuntary
termination(2) (other than for cause(3)) after the Current Communicated
Incentive Award payout date but before completion of the payment of all
corresponding Deferred Incentive Award installments (as set forth above) shall
receive such Deferred Incentive Award installment payments at the same time as
such payments are made to Plan participants who are current Bank employees.

 

B. Resignation from Employment or Involuntary Termination of Employment For
Cause

 

--------------------------------------------------------------------------------

(1) “Retirement” for purposes of this Plan is defined as any individual who
retires as an Employee in accordance with the rules of the Bank’s Retirement
Plan.

(2) “Involuntary termination” shall, in all events, result in a “separation from
service” as defined in the IRS regulations pertaining to Code Section 409A and
(i) exclude termination for cause and (ii) include a resignation for “good
reason” as defined in the “safe harbor” contained in such regulations.

(3) For purposes of the Plan, “cause” means: (1) continued failure of the
Participant to perform his or her duties with the Bank (other than any such
failure resulting from disability), after a warning approved by the Director of
Human Resources has been delivered to the Participant which specifically
identifies the manner in which the Participant has not performed his or her
duties; or (2) removal of the Participant by or at the direction of the Federal
Housing Finance Agency pursuant to federal laws, rules, and regulations,
including 12 U.S.C. §4501 et. seq. as amended or by any successor agency to the
Federal Housing Finance Agency pursuant to a similar statute.

 

--------------------------------------------------------------------------------


 

Participants who otherwise resign employment before the completion of the
payment of all corresponding Deferred Incentive Award installments shall not
receive payment of such installments. Any Participant that is terminated by the
Bank for cause (as defined in this Plan) prior to receiving payment of all
corresponding Deferred Incentive Award installments shall not receive payment of
any remaining unpaid Deferred Incentive Award installments.

 

C. Death or Disability

 

In the case of a Participant whose employment terminates due to death or
disability before completion of the payment of all corresponding Deferred
Incentive Award installments, such installments shall promptly vest following
the death or disability and the remaining installments shall be paid by the Bank
within 90 days of the date of death or determination of disability.

 

The “Performance Scorecard” below shall be used for determining the payment of
Deferred Incentive Awards:

 

 

 

Threshold

 

Target

 

Maximum

 

 

 

75% of Deferred

 

100% of Deferred

 

125% of Deferred

 

Performance

 

Incentive Award

 

Incentive Award

 

Incentive Award

 

Measure

 

Installment

 

Installment

 

Installment

 

Market Value of Equity to Par Value of Capital Stock

 

95

%

100

%

105

%

 

Qualifiers

 

The failure to disclose required information, report financial results and/or
resolve material regulatory deficiencies in a timely manner as determined by the
Board may result in the reduction or elimination of Deferred Incentive Awards;
further, the achievement of financial or operational goals within this Plan that
subsequently are deemed by the Bank to be inaccurate, misstated or misleading
may also result in the reduction or elimination of Deferred Incentive Awards.
Inaccurate, misstated and/or misleading achievement of financial or operational
goals shall include, but not be limited to, overstatements of revenue, income,
capital, return measures and/or understatements of credit risk, market risk,
operational risk or expenses. The value of any benefits delivered or accrued
related to the undue incentive (i.e., the amount of the incentive over and above
what should have been paid to the Participant barring inaccurate, misstated
and/or misleading achievement of financial or operational goals) shall be
reduced and/or recovered by the Bank to the fullest extent possible.
Participants shall be responsible for the repayment of any such excess incentive
payments as described in this paragraph upon demand by the Bank.

 

--------------------------------------------------------------------------------

 